     CASE 0:17-cv-01530-WMW-TNL Document 47 Filed 10/24/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



Israel Aquilar,                              Case No. 17-cv-1530 (WMW/TNL)

               Plaintiff,
                                             ORDER FOR DISMISSAL
v.                                           WITH PREJUDICE

Ocwen Loan Servicing, LLC,

               Defendant.


         Based upon the Stipulation to Dismiss Entire Action With Prejudice (Dkt. 45), and

all the files, records, and proceedings herein,

         IT IS HEREBY ORDERED that the above matter is dismissed with prejudice and

with each party bearing its own costs and attorneys’ fees in connection with such claims.

         LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated:      October 24, 2018                      s/Wilhelmina M. Wright
                                                  Wilhelmina M. Wright
                                                  United States District Judge
